Citation Nr: 1701335	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  07-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to January 2003 and from February 2003 to April 2004.  She received the Army Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied service connection for bilateral shin splints.

The Veteran testified before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge at hearings at the RO in May 2009 and February 2011, respectively.  Transcripts of the hearings have been associated with her file.

In November 2011, October 2013, June 2014, and January 2016 the Board remanded this matter for further development.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a generalized anxiety disorder, and the Board had remanded the issue in January 2016 for further development.  The Appeals Management Center (AMC) granted service connection for anxiety disorder by way of an August 2016 rating decision, and thereby resolved the appeal as to that issue.

FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has current bilateral shin splints which had their onset in service.   

CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for bilateral shin splints are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As the Board is granting the claim of service connection for bilateral shin splints, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that she has current bilateral shin splints which had their onset in service and which have continued in the years since that time.  Service treatment records dated from August 2002 to March 2004 reflect that she reported and was treated for bilateral shin pain on numerous occasions.  The pain was precipitated by physical activity and relieved by rest.  She also experienced swelling of both legs.  Examinations revealed an antalgic gait and tenderness to palpation of both tibias.  A bone scan conducted in November 2002 revealed findings in the tibia bilaterally suggesting trauma due to periosteal avulsion (shin splints).  The Veteran was placed on physical profile in March 2003 due to leg pain (in part) and diagnoses of bilateral shin splints, bilateral tibia overuse, and bilateral leg pain were provided.
There is conflicting medical evidence as to whether the Veteran's claimed leg symptoms in the years since service are associated with shin splints.  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board may favor one medical opinion over another, provided an adequate statement of reasons or bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran filed her claim of service connection for leg problems in May 2004, approximately one month following her separation from service.  Evidence associated with her file in support of her claim includes medical records dated from June 2004 to October 2010, statements from the Veteran dated in July 2004 (DA Form 2823) and September 2004, and her testimony during the May 2009 and February 2011 hearings.  This evidence documents reports of chronic bilateral shin/leg pain and swelling which had its onset in service while the Veteran was performing physical activities in basic training and which has continued in the years since that time.  An examination revealed tenderness along the anterior tibial spine and diagnoses of anterior leg pain, "probable shin splints," and bilateral shin splints were provided.

A VA examination was conducted in December 2011 and the examination report notes that the Veteran was diagnosed as having bilateral shin splints in 2002.  She reported that she experienced stress fractures in service, that she was treated with medication for swelling, and that she continued to experience pain and swelling.  The nurse practitioner who conducted the examination opined that the Veteran's claimed disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  She explained that bone scans were negative for shin splints/stress fractures, that x-rays were without pathology, and that no other lower leg condition was identified or diagnosed.

In October 2013, the Board remanded this matter in order to obtain an addendum opinion from the examiner who conducted the December 2011 examination.  The Board explained that the examiner did not acknowledge the November 2002 bone scan which was indicative of shin splints and that it was unclear as to whether the examiner believed that the Veteran currently had shin splints.  

Upon remand, the nurse practitioner who conducted the December 2011 examination re-reviewed the Veteran's claims file in November 2013 and again opined that her claimed disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  She referenced treatment records (including x-rays and bone scans conducted in September 2002, March 2003, and June 2006) and reasoned that a definitive diagnosis of shin splints can only be made by radiologic studies, specifically a bone scan.  Although there is some indication of possible shin splints notated in the Veteran's medical records based on her reported symptoms, radiologic studies (including 2002 and 2004 studies) both in service and outside of service were negative for shin splints and stress fractures.  Therefore, it was not likely ("less likely than not") that the Veteran had shin splints since service.

The Board again remanded this matter in June 2014 to obtain another addendum opinion because the nurse practitioner did not discuss the November 2002 bone scan which was indicative of shin splints or a June 2004 VA treatment record which indicated probable shin splints.  Overall, she only focused on the negative x-ray findings and did not discuss any of the positive findings in the claims file.

The VA nurse practitioner reviewed the Veteran's claims file in July 2014 and again opined that her claimed disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The nurse practitioner noted normal x-rays of the tibia and fibulas in September 2002, the June 2004 VA treatment record which includes a diagnosis of probable shin splints, a September 2004 treatment record which references a "history of shin splints with negative bone scan in November of 2002," and normal bone scans conducted in June 2006 and July 2014.  She explained that a definitive diagnosis of shin splints can only be made by radiologic studies, specifically a bone scan.  Although there is some indication of possible shin splints noted in the Veteran's medical records based upon her reported symptoms, radiologic studies (including studies conducted in 2002 and 2004) both during service and outside of service were negative for shin splints and stress fractures.  Therefore, it was not likely ("less likely than not") that the Veteran had shin splints during or since service.

In January 2016, the Board most recently remanded this matter in order to afford the Veteran a new VA examination with a physician specializing in orthopedics or another appropriate field.  A new examination with a physician was necessary because the nurse practitioner again failed to address the November 2002 bone scan in service which indicated shin splints.

The Veteran was afforded a VA examination in March 2016.  Despite the Board's directive that the examination be conducted by a physician with appropriate expertise, the examination was conducted by the same nurse practitioner who had conducted the December 2011 examination and who provided the November 2013 and June 2014 addendum opinions.  The Veteran reported during the examination that her legs buckled and gave out when she walked, that her legs became swollen after prolonged standing, and that persistent pain and tingling occasionally radiated from her back down her legs.  The pain was tightening, twisting, and tingling in nature and her legs sometimes felt as if they were on fire.  Her symptoms were treated with ice and medication.

Despite the Veteran's reported symptoms, the VA nurse practitioner concluded that the Veteran did not have any current leg disability.  She explained that the Veteran's claimed disability was not a disease process that follows a particular clinical course which can be generally predicted.  Although the Veteran refused x-rays, physical examination, and range of motion testing due to pain, her symptoms could not be attributed to a known medical diagnosis.  Her claimed pain did not override sound objective medical diagnoses, tests, or documented claims file evidence.  Therefore, the examiner was "unable to attribute a disability with a known clinical diagnosis in respect to bilateral lower leg pain."  A 2014 bone scan was reported as normal without evidence of shin splints and a 2014 EMG/NVC study of the lower extremities was also normal.  Therefore, the examiner was unable to offer a diagnosis based on objective study findings.  Despite the fact that the Veteran did not participate in a physical examination, x-rays, or range of motion testing, all possible conditions of the lower extremities were explored based upon her reported symptoms.  According to evidence-based literature, her symptoms are not indicative of a lower leg condition.

The nurse practitioner then specifically opined that the Veteran's claimed disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  She noted various treatment records (including the November 2002 bone scan) and reasoned that according to evidence-based literature, shin splints are definitively diagnosed based on radiologic studies, specifically a bone scan.  Although there is some indication of possible shin splints noted in the Veteran's medical records based upon her reported symptoms, radiological studies in service and after service in 2002 and 2004 were negative for shin splints and stress fractures.  Evidence-based literature suggests that shin splints and stress fractures are not typically considered lifelong disabilities.  With proper care and rest, these conditions and symptoms typically resolve within 2-4 weeks, but shin splints can take 3-6 months to heal.  The Veteran was diagnosed as having shin splints during service, but subsequent scans were noted as being normal.  Therefore, the condition had resolved.  The Veteran's records lacked additional tests to support a diagnosis of recurrent shin splints, stress fractures, or other conditions of the lower extremities.  Therefore, to state a diagnosis would be erroneous in light of the fact that radiologic studies reported normal radiologic findings and the fact that the Veteran was unable to participate in a physical examination, x-rays, or range of motion testing.

Moreover, the nurse practitioner noted information obtained from evidence-based literature pertaining to various lower extremity disabilities.  She explained that even though the Veteran did not participate in a physical examination, x-rays, or range of motion testing, all possible conditions of the lower extremities were explored based upon her reported symptoms.  According to evidence-based literature, "her symptoms are not consistent with [her] symptoms, objective findings, or a known lower extremity condition."  The Veteran reported that she was being treated with gabapentin due to pain occasionally radiating from her back to the legs. An MRI conducted in 2015 revealed a broad-based posterior disc protrusion at L5-S1 without spinal canal or neural foraminal stenosis at any level.  The Veteran was diagnosed as having pes planus which may account for some of her pain while standing, but this would not explain pain while sitting.  It was possible that she may suffer from occasional muscle spasms of the low back which may result in radiating pain to the lower legs, but this assumption would be based on mere speculation because she did not report muscle spasms and did not participate in a physical examination.  Therefore, the examiner was unable to assess for the presence of muscle spasms.  Overall, it was not likely ("less likely than not") that the Veteran had shin splints, stress fractures, or any other lower leg conditions that were incurred in, caused by, due to, or aggravated by service.

The December 2011, November 2013, July 2014, and March 2016 opinions are all of limited probative value because they are all largely based on a finding that radiologic studies of the lower extremities have consistently been normal (both in service and after service).  As explained by the Board in its multiple remands, however, the nurse practitioner who provided the opinions continuously failed to address the fact that the November 2002 bone scan in service revealed findings in the tibia bilaterally suggesting trauma due to periosteal avulsion (shin splints).  Hence, her opinions are, at least in part, based upon an inaccurate history and are of little probative value.  Boggs v. West, 11 Vet. App. 334, 345   (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06   (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Board emphasizes that the Veteran's service treatment records document reports of bilateral leg pain and swelling, that the November 2002 bone scan in service revealed findings suggestive of bilateral shin splints, and that the Veteran was diagnosed as having shin splints during service.  She has reported, and her treatment records confirm, the presence of bilateral leg pain and swelling that has continued in the years since service and she has attributed such symptoms to shin splints.  Moreover, the Veteran's post-service treatment records include an October 2004 VA physical therapy consultation note and a September 2006 examination report from M.S. Rickless, M.D.  These treatment records are both dated during the claim period and reflect that the Veteran was diagnosed as having bilateral shin splints.  Hence, there is evidence in favor of a conclusion that the Veteran has experienced current bilateral shin splints.  See Jandreau, 492 F.3d at 1377 (a layperson is competent to report a contemporaneous medical diagnosis); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (the Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

It is acknowledged that the October 2004 and September 2006 diagnoses of bilateral shin splints do not appear to be based upon any radiologic studies, that they are seemingly solely based upon the Veteran's reported symptoms and history, and that they are not accompanied by any specific explanations or rationales.  In this regard, the Board notes that it has made every attempt to obtain an adequate medical opinion from a qualified medical professional, the most recent being the January 2016 remand where a VA examination with a qualified physician was requested.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed) (emphasis added).  As noted above, the subsequent March 2016 examination was again conducted by the same nurse practitioner who provided the prior opinions.  

While further development could be undertaken to obtain an additional examination from a qualified physician, the diagnoses of bilateral shin splints and the bone scan indicative of shin splints contained in the Veteran's service treatment records, the evidence of continuous bilateral leg symptoms in the years since service, and the October 2004 and September 2006 diagnoses of bilateral shin splints place the evidence in relative equipoise as to whether the Veteran experiences current bilateral shin splints.  Therefore, additional development would be inappropriate in this case.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant); 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

In light of the above evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that she has current bilateral shin splints.  Moreover,  she experienced bilateral shin splints in service and there has been continuous leg symptoms in the years since service.   There are no adequate and probative medical opinions contrary to a conclusion that the current bilateral shin splints are related to service.  Hence, the evidence is at least evenly balanced as to whether the current bilateral shin splints had their onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the criteria for service connection for shin splints have been met and service connection for this disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral shin splints is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


